DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the finished optoelectronic semiconductor devices” which has not been positively established to exist in the claims.  The Examiner recommends amending step F) to recite “F) dicing the casting body to form the finished optoelectronic semiconductor devices …”
Claims 16-26 are rejected based on their dependent status from Claim 15.
Claim 27 recites “wherein, in G)” which lacks antecedent basis in the claims.  It appears Claim 27 is intended to depend on Claim 26 instead of Claim 15.
Claim 28 recites at least the limitations "the substrate," “the semiconductor chip,” “the hydrophobic protective layer”.  There is insufficient antecedent basis for these limitations in the claim.  Based upon the Examiner’s reading of MPEP §608.01(n), Claim 28 is considered a proper 
Allowable Subject Matter



Claims 15-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basin et al. (US Patent Application Publication No. 2016/0172554)
Hoeppel et al. (US Patent No. 10,242,974)
Hoeppel et al. (US Patent Application Publication No. 2017/0005079)
Nakabayashi (US Patent Application Publication No. 2017/0200873)
Lee et al. (US Patent Application Publication No. 2015/0333227)
Donofrio et al. (US Patent Application Publication No. 2012/0193648)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891